___________

                                    No. 95-4043
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Arkansas.
Steven J. Samples,                      *
                                        *         [UNPUBLISHED]
              Appellant.                *


                                    ___________

                     Submitted:     November 8, 1996

                           Filed:   November 15, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Steven J. Samples appeals the district court's1 denial of his 28
U.S.C. § 2255 motion.      Samples's double jeopardy claims are foreclosed for
the reasons set forth in United States v. Ursery, 116 S. Ct. 2135, 2148-49
(1996) (holding civil forfeitures under 21 U.S.C. § 881(a)(6) and (7) are
neither "punishment" nor criminal for purposes of Double Jeopardy Clause),
and United States v. One 1970 36.9' Columbia Sailing Boat, 91 F.3d 1053,
1056 (8th Cir. 1996) (holding Ursery applies to forfeitures under §
881(a)(4)).    Likewise, Samples's ineffective-assistance claim based on his
counsel's failure to advise him of a possible double jeopardy defense is
foreclosed.    Cf. Thomas v. United States, 951 F.2d 902,




     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas, adopting the
report and recommendation of the Honorable Beverly R. Stites,
United States Magistrate Judge for the Western District of
Arkansas.
904 (8th Cir. 1991) (per curiam) (counsel not ineffective for failing to
raise meritless issues).   The district court properly declined to address
the sentencing issues Samples raises in his supplemental brief.     Samples
did not demonstrate cause and prejudice forgiving his failure to raise the
issues on direct appeal.   See Reid v. United States, 976 F.2d 446, 448 (8th
Cir. 1992), cert. denied, 507 U.S. 945 (1993).


     Accordingly, after carefully reviewing the record, we conclude the
district court correctly dismissed Samples's petition.


     We deny Samples's request for appointment of counsel on appeal.


     A true copy.


           Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-